Citation Nr: 0800360	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-33 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to nonservice-connected disability pension.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from November 1977 to February 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDING OF FACT

The veteran did not have active military service during a 
wartime period.  


CONCLUSION OF LAW

The criteria for basic eligibility for non-service-connected 
pension benefits have not been met.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.2, 3.3 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
VCAA notice is not required because the issue presented 
involves a claim for nonservice-connected pension benefits 
where the claimant did not serve on active duty during a 
period of war.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  

The veteran seeks non-service-connected pension benefits.  In 
order to establish basic eligibility for nonservice-connected 
pension benefits, it must be shown that the applicant veteran 
served in active military service during a period of war.  
38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) 
(2007).  Along with other periods not here applicable, the 
law and regulations recognize August 5, 1964 through May 7, 
1975, and the period beginning August 2, 1990, as periods of 
wartime service.  38 U.S.C.A. § 101 (29), (33) (West 2002); 
38 C.F.R. § 3.2 (2007).  

The RO has confirmed that the veteran served on active duty 
from November 29, 1977 to February 7, 1978.  Since this was 
not during a recognized period of war, he has no qualifying 
wartime service.  As the veteran lacks qualifying military 
service during a period of war, his claim for nonservice-
connected pension benefits must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to nonservice-connected pension is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


